Citation Nr: 1449951	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-36 989	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral fifth toe hammertoe deformities with recurrent painful corns and calluses.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 RO decision.  In May 2014, the Board remanded the issue to obtain further information from the Veteran and to update the relevant VA medical records for the file.  Such development has been accomplished to the extent possible without full cooperation from the Veteran, as discussed below.


FINDING OF FACT

The Veteran has hammertoe deformities of both little toes; he has had surgery to correct the right little toe deformity; he has painful calluses and corns resulting from these deformities; and mild degenerative changes in both feet; he does not have altered gait.


CONCLUSION OF LAW

A disability rating in excess of 10 percent is not warranted for bilateral fifth toe hammertoe deformities with recurrent painful corns and calluses.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.26, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 5282 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service-connected for a hammertoe condition affecting the little toes of each foot with painful corns and calluses.  He asserts that a disability rating greater than that currently-assigned is warranted.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions involving the service connection claims by an August 2007 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, Social Security disability records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

Because the Veteran reported that he was going to have surgery to correct the hammertoe condition of his left little toe, the Board remanded the appeal in May 2014 to obtain records of the left foot surgery and updated medical records as to the condition of the Veteran's foot.  Pursuant to the remand, the VA sent a letter to the Veteran, at his address of record, in June 2014, requesting that the Veteran provide information as to when and where the surgery took place, and a release of information form to allow VA to obtain records of the surgery, if necessary.  The Veteran did not respond to the letter in any way.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran wished to fully develop his claim, he had a corresponding duty to assist by providing the requested information.  The Board therefore holds that, even though the Veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  We will thus proceed to evaluate the Veteran's claim based on the evidence currently of record.

The Veteran's representative has filed extensive written argument about the fact that the Veteran's recent VA examination was not conducted by a physician.  Although the representative does not assert that the examination should have been conducted by a physician, he appears to be particularly upset by the fact that the credentials of the examiner were not associated with the examination report.  This is a complaint that the Board shares with the representative, as examiners' credentials are frequently not clearly identified on the report of the examination.  We too, would prefer clarity in such matters.  In this case, the Board notes that both the December 2008 examination and the August 2013 VA examination were conducted by the same examiner, who is a physician's assistant, not a doctor.  As concluded above, the examinations are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Additionally, case law provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Therefore, as the Board finds no inadequacies with the findings and conclusions recorded by the VA examiner, and the Veteran's representative has not offered any criticism of the examination report itself, or the findings recorded therein, we hold that the December 2008 and the August 2013 examination reports are adequate for appellate review.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.


Analysis

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

Historically, service connection for "painful corns and calluses" was granted upon the Veteran's discharge from service, based upon service treatment reports showing treatment for corns and calluses.  

The Veteran underwent surgery for the correction of a right foot little toe hammertoe condition in May 2007.  

In a February 2009 RO decision, based upon a medical opinion indicating a relationship, the RO added the bilateral 5th toe hammertoe deformity as part and parcel of the corns and calluses disability.  In the February 2009 decision, the RO declined to increase the 10 percent disability rating assigned to the Veteran's bilateral 5th toe hammertoe deformity with corns and calluses, however.  

The Veteran continues to assert that his feet are so painful and the resulting impairment is much greater than is reflected by the 10 percent disability rating.  

During the appeal period, the Veteran underwent surgery for correction of his right little toe hammertoe deformity.  Although he stated he was going to have a similar surgery for his left little toe, he has not provided the information requested by the VA as to when and where he had the surgery.  He has also not provided any information reflecting any private medical care for his feet.  For purposes of this appeal, therefore, the Board will proceed upon the assumption that he has not had the left foot surgery and that he has not sought any medical care for his feet since 2013 when he obtained VA-provided orthotic foot inserts.  Even if he has received additional medical care, given his non-response to the VA's request for further relevant information, the evidence available to the Board is dated only through 2013.

As noted above, the Veteran underwent surgery in May 2007 for correction of a hammertoe involving his right little toe.  During this procedure, one-third of the head of the proximal phalanx was resected, causing the toe to "derotate" and settle into a "rectus position."  The report of surgery also reflects that there were no complications.  

Following the surgery, the Veteran was provided with a VA examination in September 2007.  The examiner noted that although the right fifth toe was still somewhat tender after the surgery, he did not have the superimposed corn on the lateral aspect of his nail that he had had previously.  Upon examination he did have multiple other corns and calluses on both feet which were tender to touch.  The Veteran reported that he avoided walking on his calluses, due to pain, and tried to stand so as to avoid weight bearing on the callused areas.  His job at the post office involved some standing and some sitting.  The examiner concluded the report with diagnoses of 1) severe adductovarus deformity of the left fifth toe, 2) adductovarus deformity of the right fifth toe, status post surgical correction, 3) tender corns and callous formation at the base of his left fifth digit nail, the balls of his right and left toes, at the base of the great toe, and the medial aspect of his left great toe.  

The Veteran underwent a VA examination in December 2008.  The Veteran reported his walking and standing were limited due to foot pain.  The examiner noted that although the Veteran had forefoot pain and pain in his toes when walking, there was no effect upon the Veteran's gait.  Abnormal weight bearing caused calluses, however.  The Veteran's feet were both tender to palpation at the site of his calluses, the balls of his feet, and near the first, fourth and fifth toes.  There was no instability, weakness or muscle atrophy.  The examiner noted that the Veteran's fifth right toe was straight but rotated 90 degrees laterally with the nail facing out after an attempted revision.  An X-ray taken in conjunction with the examiner was interpreted as showing deformity and cupping of the distal aspect of the proximal phalanx of the right fifth toe.  There were minor enthesopathic changes at the calcaneus bilaterally.  No acute fracture or any significant bony abnormalities were otherwise noted. 

VA treatment records reflect that the Veteran received fairly regular podiatric care from VA between 2008 and 2013.  This care included orthotic inserts for his shoes and trimming his calluses.  The Veteran reported that he had seen private podiatrists as well, but other than the May 2007 surgical report; no treatment reports are available for review.  

In August 2013, the Veteran underwent another VA examination.  The examiner rendered a diagnosis of hammer toes affecting the right and left little toes.  The examiner specified that the Veteran did NOT have Morton's neuroma, metatarsalgia, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries.  The examiner specifically commented that the condition of the Veteran's feet, his functionality, and his symptoms had not changed since the 2008 examination.  X-ray studies were again taken in August 2013.  They were compared with the 2008 X-ray studies and interpreted as showing no significant changes, and very minimal spur formation off the os calcis bilaterally with no other significant abnormalities identified.   The overall impression was of mild degenerative changes in both feet, unchanged since 2008.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's bilateral hammertoes have been rated under the provisions of Diagnostic Code 5015 since the initial disability rating was assigned effective in 1992.  

Diagnostic Code 5015, which provides for benign new bone growths, is rated on limitation of motion of the affected parts, as degenerative arthritis.  Under the provisions of Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

In the Veteran's case, a 10 percent disability rating has been assigned to reflect impairment analogous to degenerative arthritis involving two joint groups under Diagnostic Code 5015.  Upon close review, this is the most beneficial way of viewing the Veteran's particular disability within the context of the VA's rating schedule.  

The Diagnostic Codes pertaining to the foot do not provide a disability rating greater than 10 percent for both feet.  Although there is a Diagnostic Code for the rating of hammer toe deformities, it provides that hammer toes involving all the toes of one foot without a claw foot condition are rated as 10 percent disabling.  Single toes afflicted with a hammer deformity are rated as 0 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  Because the Veteran's two hammer toe deformities happen to be located on different feet, the RO was able to apply the provision for rating two minor joint groups to arrive at a 10 percent disability rating for both toes together.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  

None of the other Diagnostic Codes provided for rating the foot are applicable to the Veteran's situation, as the VA examiners have specified that he does not have flat foot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, malunion or nonunion of the bones in his feet, or other foot injuries.  In short, the currently-assigned 10 percent disability rating is the highest schedular rating provided for the Veteran's situation.  

The Veteran particularly contends that he should receive a separate disability rating for disability involving each foot and that his right foot should receive a higher disability rating because he now has a surgically-shortened little toe.  

As explained above, the only reason he has been awarded 10 percent is because the rating applies to both feet, if the feet were rated separately, each would support only a 0 percent rating.  Another potentially relevant regulation provides that when, as in this case, a partial disability results from disease or injury of both arms, or both legs, the ratings for the disabilities of the right and left sides will be combined as usual and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations.  However, the bilateral factor is not applicable unless there is partial disability of compensable degree in each of two paired extremities, or paired skeletal muscles.  38 C.F.R. § 4.26.  Therefore, to receive the multiplier value of this provision, each of the Veteran's feet would have to be separately rated at 10 percent or more.  Because the Veteran's feet are rated as 10 percent disabling when considered together, and his symptomatology is not so severe as to warrant a higher disability rating, the bilateral factor cannot be applied to his case.  

With regard to the Veteran's assertion that because his right little toe is shorter than his left little toe, the Board initially observes that the surgical results were deemed to have been satisfactory as he toe is now in a "rectus" position, and that he no longer develops the same corns on his toe now that he does not have a hammertoe deformity on the right little toe.  Next the Board observes that the more nearly analogous Diagnostic Code to the Veteran's complaints of having a shorter toe would be the Codes which provide for amputations.  Diagnostic Code 5172 provides a 20 percent disability rating for amputation of one or two toes with removal of the metatarsal head.  Without metatarsal involvement, a zero percent rating is assigned.  In this case, the Veteran's surgery did not involve the metatarsal portion of his toe at all, as only one-third of the head of the proximal phalanx was resected.  See 38 C.F.R. § 4.71a, Plate IV, for a pictorial illustration of the various bones of the foot.  

The preponderance of the evidence is against the claim for a higher disability rating and the appeal must be denied.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

Here the Board finds that, the symptomatology and impairment caused by the Veteran's hammertoe deformities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms.  38 C.F.R. § 4.45(f).  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). 

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).







ORDER

A disability rating greater than 10 percent for bilateral fifth toe hammertoe deformities with recurrent painful corns and calluses is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


